DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Cerqueira [“Transrectal Ultrasound-Guided Prostate Biopsy: Conclusion About the Best Anesthetic Technique” Brazilian Archives of Naval Medicine, Rio de Janeiro, 69 (1): 60-63, December 2008, pages 60-63] in view of Trachtenberg [US 20160000506 A1]
As per claim 21, Cerqueira a system for biopsy under local anesthesia, the system comprising:
means for creating a superficial skin block and subcutaneous block in a perineal area of a patient by administering a first anesthetizing agent (In view of applicant spec. page 2 lines 15-20, claim 2, this corresponds to applying lidocaine in a perineal area.  Cerqueira page 61 LHS “Group 3 (periprostatic nerve block after local anesthesia): intrarectal application of lidocaine hydrochloride gel (20 ml)…” means to perform intrarectal application including needles and associated devices, which are inherent);
means for creating a deep nerve block under ultrasound guidance by administering a second anesthetizing agent (Cerqueira page 61 LHS “Group 2 (periprostatic nerve block)…patients received two periprostatic injections of 2.5 ml of 2% lidocaine, guided by TRUS, using a 25 cm, 22-gauge needle. Applications were made along each side in the area of the neurovascular bundle….Group 3 (periprostatic nerve block after local anesthesia)…Ten minutes later, the periprostatic nerve block was performed as described in group 2,” means to perform intrarectal application including needles and associated devices, which are inherent), the second anesthetizing agent infiltrates periprostatic space (Cerqueira LHS direct to periprostatic nerve block, implying that space is infiltrated)
Firstly, Cerqueira does not expressly recite the second anesthetizing agent infiltrates cavernosal nerve bundle tissue.  Periprostatic implies relating to, or occurring in the tissues surrounding the prostate, and nerves related to that region needs to be blocked.  Cerqueira page 61 LHS recites “ Cavernous nerves arise between the prostatic capsule and the endopelvic fascia, … Tenuous fibers of these nerves supply the prostate gland, rectum and urethra”.  Hence it is understood that cavernous nerves relate to, or supply the prostate.  The goal of anesthetic is to reduce pain and, to do that in a region the nerves associated with it are targeted.  In case of prostate, the nerves supplying it, like the cavernous nerves must be targeted.  Before the effective filing date of the claimed invention it would have been an obvious to person of ordinary skill in the art to infiltrate  tissue / nerve associated with the prostate, so that pain associated with that region can be localized, targeted and reduced.  
Secondly, Cerqueira does not teach the system is for prostate cancer treatment under local anesthesia, a means for ablating prostate tissue, wherein ablation of prostate tissue is monitored with a treatment plan and wherein the treatment plan is created based on a model calculating and showing expected temperatures around tissue ablation zones.
Trachtenberg, in a related prostate cancer diagnosis and treatment field, teaches a system for prostate cancer treatment under local anesthesia (Trachtenberg ¶0133 “The procedure was performed under general anesthetic with the patient in the lithotomy position using transrectal ultrasound guidance and a modified brachytherapy template”), means for ablating prostate tissue (Trachtenberg ¶0133 “A translucent needle … such that the laser lay within the substance of the cancer. … to the edge of the expected ablation zone”), wherein ablation of prostate tissue is monitored with a treatment plan (Trachtenberg ¶0122-¶0123) and wherein the treatment plan is created based on a model calculating and showing expected temperatures around tissue ablation zones (Trachtenberg ¶0121-¶0123, treatment algorithm based on expected distribution of ablation energy or power in the target and non-target tissues in the prostate).
Trachtenberg thus teaches treatment method for prostate cancer using effective treatment planning and ablation, where treatment is directed to malignant tissue only.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Cerqueira, by integrating system for ablation as in Trachtenberg. The motivation would be to provide effective mechanism for targeting malignant prostate tissue and providing cancer treatment.

Allowable Subject Matter
Claims 1-8, 11, 15-20 allowed over prior art.  Independent claims have been amended to include subject matter previously indicated allowable in Office action of 02/18/2022.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Oommen Jacob/Primary Examiner, Art Unit 3793